UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-6058


PAUL SCINTO, SR.,

                Plaintiff - Appellant,

          v.

EDWARD GLENN PRESTON; RALPH MELTON, JR.; FRANK POLUMBO; ERIC
WING; THE CITY OF NEW BERN, NORTH CAROLINA; ESTATE OF BRIAN
LEMAY,

                Defendants – Appellees,

          and

E&J AUTOMOTIVE, et al.; BRIAN LEMAY,

                Defendants.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (4:03-cv-00178-H)


Submitted:   July 20, 2010                  Decided:   August 12, 2010


Before WILKINSON, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul Scinto, Sr., Appellant Pro Se. James Carlton Thornton,
PARKER, POE, ADAMS & BERNSTEIN, LLP, Raleigh, North Carolina; W.
Walton Kitchin, Jr., COLOMBO, KITCHIN, JOHNSON, DUNN & BALL,
LLP, Greenville, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Paul Scinto, Sr., appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2006) complaint.                    We

have     reviewed    the   record      and   find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.     Scinto v. Preston, No. 4:03-cv-00178-H (E.D.N.C. May 28

& Dec. 11, 2009).          We grant Scinto’s motion to exceed length

limitations    for   his    informal    brief.      We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                       AFFIRMED




                                        2